Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 10,
2018.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-18-00288-CV


                      PINTAIL LANDFILL, LLC, Appellant

                                        V.

TEXAS COMMISSION ON ENVIRONMENTAL QUALITY; RICHARD A.
  HYDE, P.E., IN HIS OFFICIAL CAPACITY AS TCEQ EXECUTIVE
    DIRECTOR; AND CITIZENS AGAINST THE LANDFILL IN
                      HEMPSTEAD, Appellees

                     On Appeal from the 126th District Court
                              Travis County, Texas
                     Trial Court Cause No. D-1-GN-16-006192


                 MEMORANDUM OPINION

      This is an appeal from a judgment signed February 23, 2018. On June 25,
2018, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.
      Accordingly, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.




                                        2